Order, Supreme Court, New York County, entered on November 6, 1972, awarding plaintiff diverse post-judgment relief, to enable her to prosecute an appeal from *733a judgment awarding her husband a separation, unanimously modified, on the law, the facts and in the exercise of discretion, to the extent of striking therefrom the provision granting leave to plaintiff to apply to Special Term for an additional counsel fee, and as so modified, affirmed, without costs and without disbursements. The fee awarded at Special Term appears to be sufficient to cover the services contemplated, inclusive of this intermediate appeal. Concur — Markewich, J. P., Nunez, Kupferman, Murphy and Capozzoli, JJ.